United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-4173
                                      ___________

Mary Hays, Natural Mother of, William *
Thomas Hays, Deceased,                  *
                                        *
                    Appellant,          * Appeal from the United States
                                        * District Court for the Eastern
       v.                               * District of Missouri.
                                        *
Pemiscot County, Missouri; Jack Davis; *       [UNPUBLISHED]
Joseph Stegall; Bill Bradshaw; John     *
Pruiett,                                *
                                        *
                    Appellees.          *
                                   ___________

                             Submitted: July 27, 1999
                                 Filed: August 4, 1999
                                    ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       After Mary Hays’s son committed suicide while in the custody of the Pemiscot
County (the county) sheriff’s department, Hays brought this 42 U.S.C. § 1983 (Supp.
III 1997) action against the sheriff, various deputy sheriffs, and the county (collectively,
the defendants). The parties consented to the case’s assignment to a magistrate judge
under 28 U.S.C. § 636c (1994 & Supp. III 1997). The magistrate judge granted
summary judgment for the defendants, and Hays appeals. Having carefully reviewed
the parties’ briefs and the record, we affirm for the reasons set out in the magistrate
judge’s memorandum opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          2–